Citation Nr: 1142422	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in May 2009.

The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  In view of this holding, the Board believes it appropriate to redescribe the psychiatric disability issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD and generalized anxiety disorder. 

The Veteran presented testimony at a Board hearing at the RO in July 2011, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically treatment records from a Dr. Wasserman.  However, this period has expired without additional evidence being submitted to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843  (July 13, 2010).  This amendment eliminated the requirement of corroboration that a claimed in-service stressor occurred if the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. 

It appears that the RO has determined that the Veteran did not serve in Vietnam.  He claims that while in Japan he volunteered for duty in Vietnam and was 
stationed in Da Nang, apparently between September 1968 and January 1969.  He claims that he was assigned to the 6924th Security Squadron at that time.  Service personnel records do not expressly show any duty in Vietnam.  However, there is January 1969 service treatment record with a notation that he had just returned from Vietnam.  In view of the Veteran's testimony and the reference to Vietnam in service treatment records, the Board believes additional development is warranted regarding service in Vietnam. 

At this point the Board notes that service personnel records appear to show that the Veteran was assigned to the 6989th Spt Sq. at Misawa AB in Japan from April 1967 to March 1969.  This would appear to correspond to the 1 year 10 months foreign duty noted on his DD Form 214.  On a VA Form 21-4138 received in July 2008, the Veteran reported that when he was in Vietnam he was with the 6924th Security Squadron.  

Additionally, attempts should be made to obtain all medical records of treatment the Veteran has received for psychiatric symptomatology since service, including through Dr. Wasserman, identified by the Veteran at the July 2011 Board hearing.  The Veteran testified in July 2011 that Dr. Wasserman first noted him to have psychiatric symptoms in 1970, and had been seen by him until 1998.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate service department to request information regarding any members of the 6947 Spt Sq. at Misawa AB in Japan who were temporarily assigned or detailed to Vietnam with the 6924th Security Squadron between September 1968 and January 1969 to assist in guarding the Da Nang Air Base.

2.  The RO should also take appropriate action to request all records of psychiatric treatment from Dr. Wasserman located at Miller Place, Long Island from 1970 on.  

3.  Regardless of the responses received in connection with the above paragraphs 1 and 2, the Veteran should be scheduled for a VA psychiatric examination (by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current acquired psychiatric disorders diagnosed should be clearly reported. 

The examiner should respond to the following, and in doing so should assume for the sake of the responses that the Veteran did have service in Vietnam.

     a) If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to the Veteran's fear of hostile military activity at Da Nang during his active duty service.

     b) If a diagnosis of generalized anxiety disorder or the like is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that it was manifested during the Veteran's service or is otherwise causally related to the Veteran's active duty service. 

The examiner should furnish a detailed rationale for all responses. 

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  In addressing the question of service in Vietnam, the RO should discuss the significance of the January 8, 1969, service treatment record.  

If the claims remain denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


